PCIJ_AB_51_Castellorizo_TUR_ITA_1933-01-26_ORD_01_DI_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SERIE A/B
ARRET S, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 51

AFFAIRE RELATIVE A LA DÉLIMITATION
DES EAUX TERRITORIALES ENTRE L'ILE
DE CASTELLORIZO ET LES CÔTES D’ANATOLIE

 

 

ORDONNANCE DU 26 JANVIER 1933
XXVime SESSION

1933

XXVIth SESSION
ORDER OF JANUARY 26th, 1933

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

 

FASCICULE No. 51

. CASE CONCERNING THE
DELIMITATION OF THE TERRITORIAL WATERS
BETWEEN THE ISLAND OF CASTELLORIZO
AND THE COASTS OF ANATOLIA

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
PERMANENT COURT OF INTERNATIONAL JUSTICE
ORDER MADE ON JANUARY 26th, 1933.

TWENTY-SIXTH (EXTRAORDINARY) SESSION.

January 26th, 1933.

CASE CONCERNING THE DELIMITATION
OF THE TERRITORIAL WATERS BETWEEN
THE ISLAND OF CASTELLORIZO
AND THE COASTS OF ANATOLIA.

Present: MM. ADATCI, President; GUERRERO, Vice-President ;
Baron ROLIN-JAEQUEMYNS, Count ROSTWOROWSKI,
MM. ANZILOTTI, URRUTIA, Sir CEcIL Hurst, MM. NEGu-
LESCO, SCHÜCKING, Jhr. van EvsiNGA, M. Wana,
Judges.

The Permanent Court of International Justice,

composed as above,
after deliberation,

Makes the following Order:

Having regard to Article 48 of the Statute of the Court ;

Having regard to Article 61 of the Rules of Court ;

Whereas, by a Special Agreement signed at Ankara on
May 30th, 1929, the Government of the Turkish Republic and
the Royal Italian Government agreed to request the Permanent
Court of International Justice at The Hague to give its deci-
sion upon certain questions which had arisen in connection
with the delimitation of the territorial waters between the
island of Castellorizo and the coasts of Anatolia ;

4

1933.
January 26th.
General list:

No. 46.
ISLAND OF CASTELLORIZO AND COASTS OF ANATOLIA 5

Whereas, according to the Special Agreement, these ques-
tions were to be brought before the Court, as soon as the
Special Agreement should have come into force, by means of
a notification of the Special Agreement to the Registrar of
the Court. by either of the Parties ;

Whereas the Special Agreement came into force on August 3rd,
1931, following upon the exchange of instruments of ratification ;

Whereas the Special Agreement. was notified to the Registrar
of the Court, in accordance with the terms of Article 40 of
the Statute of the Court, by a letter dated November 18th,
1931, from the Turkish Chargé d’affaires at The Hague;

Whereas Turkey, which is not mentioned in the Annex
to the Covenant of the League of Nations, was not, at that
time, a Member of the League; and whereas she caused to
be transmitted to the Registrar, together with the text of
the Special Agreement, a declaration made in conformity with
Article 35, paragraph 2, of the Rules of Court;

Having regard to the Orders of November 30th, 1931,
March 8th, 1932, and June 23rd, 1932, whereby the Court
fixed, and subsequently at the request of the Parties extended,
the time-limits for the presentation by them of their Cases,
. Counter-Cases and Replies in the suit ;

Whereas the time-limit ultimately fixed for the filing of the
Cases expired on January 3rd, 1933;

Whereas, by a letter dated January 3rd, 1933, the Turkish
Chargé d’affaires at The Hague, by order of his Government,
informed the Registrar, with reference to the provisions of
Article 61 of the Rules of Court, that the Turkish Govern-
ment, acting in agreement with the Royal Italian Government,
was discontinuing the proceedings instituted on Novem-
ber 18th, 1931, and requested him to note this communication
in order that the suit might be removed from the Court’s list ;

Whereas, by a letter dated the same day, the Ttalian
Minister at The Hague, by order of his Government, informed
the Registrar, with reference to the provisions of Article 61
of the Rules of Court, that the Italian Government intended
to break off the proceedings contemplated by the Special
Arbitration Agreement of May 30th, 1920, and instituted by
the letter of November 18th, 1931, of the Turkish Chargé
d’affaires at The Hague, and requested the Registrar to
take note of this intention in order that the proceedings
might be terminated ;

Whereas, the two Parties to the Special Agreement of
May 30th, 1929, being thus agreed in their intention to
break off proceedings, there is nothing to prevent the Court
from recording this fact, which terminates the proceedings ;
ISLAND OF CASTELLORIZO AND COASTS OF ANATOLIA 6

Whereas, in these circumstances, the request of the two
Governments concerned in the case to the effect that it be
removed from the Court’s list, should be complied with,

THE COURT

Records the fact that, by mutual agreement, the Royal
Italian Government and the Government of the Turkish
Republic intend to break off the proceedings contemplated in
the Special Agreement concluded at Ankara on May 3oth,
1920, between Italy and Turkey;

Declares that the proceedings begun in regard to the case
concerning the delimitation of the territorial waters between
the island of Castellorizo and the coasts of Anatolia are
thus terminated ;

Decides that the said case shall be removed from the
Court’s list.

Done in English and French, the French text being author-
itative, at the Peace Palace, The Hague, this twenty-sixth
day of January, one thousand nine hundred and thirty-three,
in three copies, one of which is to be deposited in the
archives of the Court and the others to be transmitted to
the Royal Italian Government and to the Government of the
Turkish Republic respectively.

(Signed) M. Aparct,
President of the Court.

(Signed) A. HAMMARSKJÜLD,
Registrar of the Court.
